Parker, J.
(concurring in part and dissenting in part): I concur in the affirmance of the judgment on the merits. I also concur in what has been said by Mr. Chief Justice Dawson in his dissenting opinion with respect to jurisdiction of probate and district courts.
In my remarks, although I do not concur in that conclusion as expressed in the majority opinion, I shall assume that under the notice of appeal presently referred to, the district court had jurisdiction to review the order of the probate court admitting the will of *32B. J. Pallister to probate. Even so, I cannot subscribe to the view it thereby acquired power to pass upon the effect of the provisions of the alleged contract insofar as they determine rights to the property devised by the will.
Preliminary to a discussion of the jurisdictional question just mentioned it seems necessary to first give some consideration to the status of a will in a proceeding instigated for the purpose of avoiding its terms and provisions on the ground that during his lifetime the testator had orally agreed to leave a portion of his property to someone other than the one to whom it had been devised under the terms of such instrument.
If,' as has been held by this court (Yeager v. Yeager, 155 Kan. 734, 129 P. 2d 242) an action which seeks to destroy the force and effect of a will, irrespective of whether its purpose is to get rid of it because invalid in its inception or to bring about a result contrary to the expressed intent of the testator, is in effect a will contest action, can it be said that every such action even if well founded and subsequently established defeats the probate of that instrument? I do not think so.
G. S. 1943 Supp. 59-601, provides that any person of sound mind, and possessing the rights of majority, may dispose of any or all of his property by will, subject to the provisions of the probate code. G. S. 1943 Supp. 59-2224, dealing with procedure on the hearing of a petition for probate of a will provides that any heir, devisee or legatee may prosecute or oppose its probate. I find nothing in the sections of the statute just referred to or in any other provisions of the new probate code which authorizes tire probate court to refuse to admit a will to probate simply because someone claims to have made a contract with a decedent which the latter failed to perform.
Long ago in Pee v. Carlyle, 120 Kan. 200, 243 Pac. 296, this court laid down the rule that a will duly executed and attested by a testator possessing the requisite testamentary capacity, and who was under no restraint or undue influence at the moment of its execution, should be admitted to probate. In the opinion in that case it was said:
"Privilege to make a will would be a barren privilege if it did not extend to probate; . . . If it shall appear that the will was duly executed and attested, and that the testator possessed the requisite testamentary capacity and was under no restraint, the court shall admit the will to probate. (R. S. 22-218.) The law does that much for the dead man. Those who consider their interests may be affected by the will, may then fight over it like men and brothers.” (pp. 202, 203.)
*33I realize the principle just referred to was enunciated prior to the enactment of the new probate code and under a statute which expressly required its pronouncement but, as I have heretofore indicated, I find nothing in the provisions of the new enactment to gainsay present application of that rule, which in my opinion, is the only practical interpretation to be given its provisions with respect to admission of a will to probate, and must be adhered to if the age-old rights of men to dispose of their property by testamentary devises are to be fully protected.
What I have just stated is not intended to imply that under the provisions of the new code there cannot be presented on the hearing for probate of a will objections which strike at the validity of such devise in its inception. Nor do I intend for any implication to be drawn from my conclusions to the effect there cannot be pending before the probate court, at the same time a petition for probate is under consideration, a proceeding which seeks specific performance of an oral contract in contravention of a specific devise made in a will which this court, prior to and since the enactment of the probate code, (Yeager v. Yeager, supra) has seen fit to refer to as an action to contest a will. From a procedural standpoint it is, however, in my opinion, one thing to defend against a will on some ground which if established would result in its being invalid or void, while it is an entirely different one to present to the probate court a contention which if sustained would result in a judgment that certain terms and provisions of the will by reason of the establishment of such contention become inoperative and cannot be carried out in accord with the intent expressed by the testator. If we are to dignify all of the proceedings to which I have just referred by considering them as will-contest actions then I believe it becomes necessary to keep in mind and recognize there are two general types of will-contest actions. One of them, if successful, results in a denial of probate. The other, although it possesses features the nature of which permit it to be termed a contest proceeding, does not defeat the will but permits its probate notwithstanding that thereafter if prosecuted to a successful conclusion it authorizes and requires a judgment that the contested term and provision, or the terms and provisions as the case may be, of the probated instrument are inoperative and ineffective because of a preexisting contract or agreement of the testator which precludes the vesting of title in the person named as devisee therein. So regarded, I believe it becomes appar*34ent and must be conceded the first proceeding just referred to is, for all practical intents and purposes, a proceeding in the nature of a defense to a petition for admission of a will to probate, while the other is an affirmative proceeding in the nature of a claim against the decedent’s estate to be considered after it has been first established such will is entitled to probate.
The views which I have just expressed, as will be presently disclosed, although they pertain to procedure in probate court, have a direct bearing on the jurisdictional question earlier referred to and to which I now direct my attention.
In order to fully comprehend the particular point I have in mind it will be necessary to briefly review the record in probate court. There the original proceeding was instituted .by a petition praying that a certain instrument, alleged to be the last will and testament of B. J. Pallister, deceased, be admitted to probate. Pursuant to provisions of the probate code notice of the hearing on that petition was duly issued and served. On the date set for the hearing appellants, who are children of the decedent, filed an instrument which they designated as “petition in opposition to probate a will.” Omitting formal allegations regarding the status of appellants as heirs of the decedent, that petition read:
“That these petitioners allege that the alleged instrument claimed to be the Last Will and Testament of said B. J. Pallister, deceased, is not in truth his Last Will and Testament and they expressly object to it being permitted to probate as prayed for for the following reasons:
“(a) That the signature of the said B. J. Pallister upon the alleged instrument propounding to be his Last Will and Testament was obtained by fraud by coercion and undue influence.
“(b) That the said instrument alleged to be the Last Will and Testament of the said B. J. Pallister, deceased, was prepared or caused to be prepared by Ina T. Pallister and that at the time the said B. J. Pallister was induced to execute said instrument the said B. J. Pallister was incorrectly informed as to the terms and provisions contained in said Will.
“That the said Ina T. Pallister for the purpose of wrongful^ and fraudulently depriving these petitioners from their lawful interest of their property of their father by use of undue influence and coercion forced the said B. J. Pallister to execute said instrument in violation of a prior agreement and contract which had been entered into by the said B. J. Pallister and these petitioners and also with the said Ina T. Pallister.
“By the reason of the facts set forth herein the said alleged will should be denied admission to record and probate.”
The prayer was for an order denying admission of the will to probate and for such other relief as to the court might seem right, proper and equitable in the premises.
*35At the hearing the probate court found the will was duly attested and executed in all respects as provided by law, that the decedent was of full age, sound mind and memory, not under any restraint or undue influence, and admitted such instrument to probate. No order or judgment was made with respect to rights of the parties under the contract. In fact no other judgment could have been rendered. The appellants by their own pleading had limited their claim to matters which they expressly stated precluded the will from probate. They pleaded no facts which would entitle them to relief under the equitable doctrine of specific performance. They offered no evidence in support of that contract and they did not seek its performance. For that matter, if they had pleaded and proved it in exact accord with their contention the judgment so far as it pertained to probate of the will would have been identical although, of course, it must be conceded it would have then been the duty of the probate court under the equitable powers vested in that tribunal by G. S. 1943 Supp. 59-301(12), to have made an additional order decreeing specific performance of its established terms and provisions.
With the record in the state heretofore related, appellants 'filed their notice of appeal, which I quote:
“You and each of you are hereby notified that Mabel Colle, Glenn Pallister, Dixie Strickler, Thomas Pallister and Russell Pallister, appeals from the order, judgment, decree and decision of the Probate Court of Rice County, Kansas, rendered in the above entitled matter on the 16th day of July, 1942, in which the said Court made an order admitting to record and probate an instrument proporting to be the Last Will and Testament of B. J. Pallister, deceased.”
All must concede that under the provisions of the new code, as interpreted by the decisions referred to in the majority opinion, the district court acquired such jurisdiction as it had in the instant proceeding by virtue of an appeal from the order, judgment, and decision of the probate court. Likewise conceded will be the statement that such an appeal can only be perfected by service and filing of written notice of appeal. Therefore, having conceded for purposes of this dissent the district court through the procedure followed by appellant had jurisdiction to review the order admitting the will to probate, my position must necessarily be, as it is, that the notice of appeal heretofore set forth in toto was so insufficient and defective that it failed to confer jurisdiction on, and precluded review on appeal by, the district court of matters pertaining to the right of the parties under the alleged contract. I believe such position is not *36only tenable but required by the language to be found in applicable provisions of our statute.
G. S. 1943 Supp. 59-2401 deals with appealable orders under the present code. It lists, to be exact, twenty-one from which appeals may be taken. So far as pertinent here it reads:
"An appeal to the district court may be taken from any of the following orders, judgments, decrees and decisions of the probate court: (1) An order admitting, or refusing to admit, a will to probate. . . . (21) A final decision of any matter arising under the jurisdiction of the probate court.”
G. S. 1943 Supp. 59-2405, has to do with the perfecting of an appeal. Provisions important for our purpose read:
“To render the appeal effective: (1) The appellant shall serve upon the adverse party or his attorney of record, or upon the probate judge for the adverse party, a written notice of appeal specifying the order, judgment, decree, or decision appealed from, and file such notice of appeal in the probate court with proof of service thereof verified by his affidavit. . . .” (Emphasis ours.)
With these sections of the statute in mind let us first carefully examine the notice of appeal heretofore quoted. Did it comply with their requirements? To me a negative answer is so obvious as to require little comment. True enough it did specifically state that appellants appealed from the order admitting to record and probate the will in question, but nowhere did it state the appellants appealed from the action of the probate court with respect to its order affecting the equitable remedy they there sought to invoke, namely, the specific performance of an oral contract. Within the four corners of the instrument one searches in vain for any specification of appeal from a judgment fixing the rights of the parties under the alleged contract or for failure of the probate court to determine those rights in the proceeding from which the appeal was taken. The omission to do so, in my judgment, is fatal to the evolution of any theory which permits consideration of the alleged contract in district court and requires the conclusion that court had no jurisdiction to hear and determine the effect of its alleged terms and conditions even when assuming, as I do for purposes of this dissent, the proceeding in probate court with respect to the order admitting the will to probate was properly, before the appellate court for a trial de novo. Any other conclusion disregards the express language found in G. S. 1943 Supp. 59-2405, makes it meaningless, and destroys its force and effect.